Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
-- IMAGE PROCESSOR HAVING A COMPRESSING ENGINE PERFORMING OPERATIONS ON EACH ROW OF M*N DATA BLOCK -- 
III. ALLOWABLE SUBJECT MATTER 
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claims 1 and 11 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having:  “…image processor for storing an image frame in a memory, the image processor comprising: a compression engine, for receiving the image frame, dividing the image frame into M rows of data block rows along a first direction, dividing each of the M rows of data block rows into N data blocks along a second direction perpendicular to the first direction, and performing a compression operation upon each of the M*N data blocks individually to generate M*N compressed data blocks; and a control unit, for storing N compressed data blocks corresponding to the 1st data block row of the M data block rows and N compressed data blocks corresponding to the (P+1)th data block row of the M data block rows in a continuous storage space in the memory, wherein M, N, and P are integers, and M>1, N>0, and P<M.”
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. The following patents are sited as prior art Dey (US 2010/0128797) teaches processing image frames with a type of compression/encoded engine using a set of addresses (Dey, Figs. 3-5); Chou (US 9,596,477) teaches a type of compression engine an arrangement of the compressed image frame in memory (Chou, Figs.9a-9b, col. 11, lines 24-col. 12, lines 1-18; and Wu (US 9,373,176) teaches interleaving bit-stream and related image compression based on the arrangement of the remaining compressed data block (Wu, Figs. 6-9); but does not teach or suggest the claimed limitations having: “…for receiving the image frame, dividing the image frame into M rows of data block rows along a first direction, dividing each of the M rows of data block rows into N data blocks along a second direction perpendicular to the first direction, and performing a compression operation upon each of the M*N data blocks individually to generate M*N compressed data blocks; and a control unit, for storing N compressed data blocks corresponding to the 1st data block row of the M data block rows and N compressed data blocks corresponding to the (P+1)th data block row of the M data block rows in a continuous storage space in the memory, wherein M, N, and P are integers, and M>1, N>0, and P<M.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
August 30, 2022